DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites limitation “said information and statistic” while claim 18 depends on claim 16. It appears that claim 18 should depend on claim 17 with the limitation “said information and statistic”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over HOLENSTEIN et al. [US20120290548], hereinafter HOLENSTEIN, in view of Fowler et al. [Scott Fowler, Sherali Zeadally, Naveen Chilamkurti, Impact of denial of service solutions on network quality of service, https://doi.org/10.1002/sec.219, published on July 26, 2010], hereinafter Fowler.
Regarding claim 1, HOLENSTEIN discloses a system for acting on an online service among several users, which system comprises an user application for each user, a server application and a database (Fig. 6), which system is configured to provide information and statistic to each user application from the server application, and which system has an arrangement to treat all users equal with respect to server response time and network In order to achieve a fair system, it is necessary to be able to measure the propagation delays between two or more systems”), wherein the arrangement in the server application is arranged to receive a request from any of the user applications, to record a high resolution time for the request, to calculate a fair time for the user application, to create a response to the request based on the fair time taking into account the high resolution time, and to send the response to the user application ([0019], “If all systems in the network use accurate clocks, then it is only necessary for one system to send a timestamped message to a second system. The second system notes the time of receipt of the message and calculates the communication propagation delay by subtracting the time that the message was sent from the current time. Likewise, the original system can determine the channel propagation delay between it and the second system from a timestamped message sent to it by the second system. In this way, each system in the network can determine the propagation time to it from every other system in the network. Systems may then exchange these propagation delays so that all systems know the propagation time along any path in the network” and [0047], “If fairness is enforced via client or server monitoring, a single server node system imposes the maximum transaction response time on all clients in the system for queries, services, and updates”), and the calculation of the fair time takes into account a physical distance between the user application and the server application, and latency time between the user application and the server application ([0017], “In order to achieve a fair system, it is necessary to be able to measure the propagation delays between two or more systems. Propagation delays may be caused by delays through the communication channel or by delays in the application. If the systems are geographically separated, communication delays will generally be predominant as they will be measured in milliseconds as compared to microseconds for application delays”), 
wherein the system further comprising at least one other server application, which other server application is between any of the user applications and the server application (Fig. 9, and There are slave nodes located in Shanghai and in London. If a client in Shanghai or London needs to update the database, its server sends that update to the New York server (1). The New York server will update its database (2) and will then replicate the database changes to Shanghai and London (3)”), and arranged to record a high resolution time for the request of the user application, to forward the request containing the high resolution time to the server application, wherein the arrangement in the server is arranged to receive a request from any of the user applications via the other server application ([0052], “This problem can be solved by having the servers monitor communication delays between each other in a manner analogous to the client monitoring technique described earlier. In this case, the servers impose differential delays on update requests and responses so that all update requests and responses are delayed by the same amount of time from when they were made” and [0053], “Each slave server, as well as the master server, will calculate its own differential delay based on the maximum delay and will delay its requests and its responses (or the processing of each) by the differential delay, as described previously”), and the calculation of the fair time takes into account a physical distance between the user application and the other server application, a physical distance between the other server application and the server application, and latency time between the user application and the other server application, and the latency time between the other server application and the server application, and to send the response to the user application via the other server application ([0017], “In order to achieve a fair system, it is necessary to be able to measure the propagation delays between two or more systems. Propagation delays may be caused by delays through the communication channel or by delays in the application. If the systems are geographically separated, communication delays will generally be predominant as they will be measured in milliseconds as compared to microseconds for application delays”, [0059], “the master node will broadcast the maximum nodal communication delay to all nodes. Each node will calculate its own differential communication delay, which it will use to delay requests and responses between itself and the master node for fairness. In addition, the master node will also broadcast to the slave nodes the maximum overall delay separating a client from its serving node” and [0060], “Each node, including the master node, will send to its clients the maximum client/server delay in the entire network. The clients will use this information to calculate an additional differential delay that they will use to further delay requests and responses. This differential delay will be the difference between the maximum client/server delay and its own delay to its server”).
However, HOLENSTEIN does not teach that the calculation of the fair time takes into account global trends based on distributed denial of service attacks, global trends based on distributed denial of service attacks between the user application and the other server application, global trends based on distributed denial of service attacks between the other server application and the server application. 
Nevertheless, Fowler teaches that distributed denial of service (DDoS) attacks affect network quality of service (QoS) and additional latency may be introduced (p. 1096, section 4.7, “As a result, when a DDoS attack occurs, based on the traffic distinctiveness and standard network processes, irregular traffic distinctiveness will be considered to be illegitimate traffic, resulting in the illegitimate traffic to be dropped by the filter that guards the victim’s network [80]… For example, when congestion occurs on the network, QoS traffic may be routed to less congested paths, resulting in the number of hops being altered. When calculating statistics of packet attributes, additional latency may be introduced if the calculation is complex resulting in taking more time and power. An end-to-end coordination of QoS traffic is required for statistical calculations of QoS traffic”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by HOLENSTEIN, to have the global trends based on distributed denial of service attacks taken into account when calculating the latency, as taught by Fowler, in order to assure the network quality of service in the best way since DDoS is very common. 
claim 2, the combination of HOLENSTEIN and Fowler discloses the system according to claim 1, wherein the latency time is based on a time of a day (HOLENSTEIN, [0025], “Referring to FIG. 3, System 1 sends a message with its current timestamp, T1, to System 2. Upon receipt, System 2 timestamps the message with timestamp T2. It then returns the message to System 1 with a timestamp, T3, of the time of its transmission. System 1 notes the time, T4, that it receives the returned message from System 1” and [0026], “In these cases, the channel propagation time should be measured periodically (typically every few minutes). Alternatively, the channel propagation time could be measured at the initiation of each change sequence (a transaction) or upon each connection made between the systems over the communication channel”).
Regarding claim 3, the combination of HOLENSTEIN and Fowler discloses the system according to claim 2, wherein the latency time is further based on the day of a week (HOLENSTEIN, [0025], “Referring to FIG. 3, System 1 sends a message with its current timestamp, T1, to System 2. Upon receipt, System 2 timestamps the message with timestamp T2. It then returns the message to System 1 with a timestamp, T3, of the time of its transmission. System 1 notes the time, T4, that it receives the returned message from System 1” and [0026], “In these cases, the channel propagation time should be measured periodically (typically every few minutes). Alternatively, the channel propagation time could be measured at the initiation of each change sequence (a transaction) or upon each connection made between the systems over the communication channel”).
Regarding claim 4, the combination of HOLENSTEIN and Fowler discloses the system according to claim 1, wherein said equal treatment of users is accomplished by estimating the network delay of each user and calculating said fair time for each user by adding or subtracting a time difference with respect to the average network delay of all users, said fair times being used to determine a temporal successive order of the requests in the service (HOLENSTEIN, [0047], “If fairness is enforced via client or server monitoring, a single server node system imposes the maximum transaction response time on all clients in the system for queries, services, and updates”).
Regarding claims 11-14, please refer to the claim rejections of claims 1-4.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HOLENSTEIN, in view of Fowler, further in view of Lockhart [US10091281].
Regarding claim 5, the combination of HOLENSTEIN and Fowler discloses the system according to claim 1, wherein the system comprises more than one server application, each server application to be located in separate servers (HOLENSTEIN, Fig. 9). However, the combination of HOLENSTEIN and Fowler does not disclose the arrangement being arranged to make a connection between one of the user application and one of the server application in such a way that a connection performance value is calculated to each server application and an average connection performance value, and the server application having the connection performance value closest to the average value is selected to be the server application for the connection.
Nevertheless, Lockhart teaches in a like invention, selecting a server application having the connection performance value closest to the average value (col. 7, lines 38-41, “In certain embodiments, the selected server or data center may not provide the best network connection for an individual user from the group of users, but may provide the best network connection on average for the group of users”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of HOLENSTEIN and Fowler, to have the selection of the server having the connection performance value closest to the average value, as taught by Lockhart, in order to make it easier for the whole group of users to achieve the fair treatment on fair time delay.
Regarding claim 15.
Claims 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over HOLENSTEIN, in view of Fowler, further in view of Dizdarevic et al. [US20180367958], hereinafter Dizdarevic.
Regarding claim 6, the combination of HOLENSTEIN and Fowler discloses the system according to claim 1. However, the combination of HOLENSTEIN and Fowler does not disclose wherein the server application comprises an adaptive artificial intelligence logic to provide said fair time calculation. 
Nevertheless, Dizdarevic teaches an adaptive artificial intelligence logic to provide latency time calculation [0048], “For example, a process for determining where and/or when to broadcast the notification/alert, target devices and/or class of devices that the notification/alert is intended for, a priority and/or latency attribute for delivery of the notification/alert, etc. can be facilitated via an automatic classifier system implemented by AI components 602 and/or 604”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of HOLENSTEIN and Fowler, to have the adaptive artificial intelligence logic to provide latency time calculation, as taught by Dizdarevic, in order to make the fair time calculation more accurate by adapting to the situation.
Regarding claim 7, the combination of HOLENSTEIN, Fowler and Dizdarevic discloses the system according to claim 6, wherein the artificial intelligence logic is arranged to detect an automated program that sends the requests (Dizdarevic, Fig. 6B, Data reception component 402 to AI component 604).
Regarding claim 16, please refer to the claim rejections of claims 6 and 7.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over HOLENSTEIN, in view of Fowler, further in view of Stymne et al. [US20140304288], hereinafter Stymne.
claim 8, the combination of HOLENSTEIN and Fowler discloses the system according to claim 1. However, the combination of HOLENSTEIN and Fowler does not disclose wherein it comprises at least one hot cache between the server application and the database.
Nevertheless, Stymne teaches a data cache handling method wherein there is at least one hot cache between the server application and the database (abstract, “Data from a database is duplicated in an external cache and a hot cache which are used to speed up access and distribute server load reducing access traffic the database. The server is configured to process data requests by checking the hot cache first, then the external cache before attempting to retrieve data from the database”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of HOLENSTEIN and Fowler, to have the at least one hot cache between the server application and the database, as taught by Stymne, in order to speed up the overall access to get the data from database and increase the system performance.
Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HOLENSTEIN, in view of Fowler, further in view of Todd [US20170105053].
Regarding claim 9, the combination of HOLENSTEIN and Fowler discloses the system according to claim 1, wherein the system is for playing an online game among said several users, the users being players of the online game, and which system has an arrangement to treat all players equal with respect to server response time and network performance despite a physical location of each player (HOLENSTEIN, [0016], “The fairness requirement extends from auction markets of various forms to many other applications, such as online games”, [0040] – [0042]). However, the combination of HOLENSTEIN and Fowler does not specifically disclose the system is configured to provide information and statistic to each player to increase probability for winning the game.
The widget may cause special tracer IP packets with time stamps to be sent with the source content to measure turnaround back to the content delivery network, CDN, to measure throughput, latency and the like” and [0154], “The system may send user statistics, game statistics in combination with information on the content of visible video containers to a gaming widget to facilitate mid game betting”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of HOLENSTEIN and Fowler, to apply the system to provide information and statistic to each player to increase probability for winning the game, as taught by Todd, in order to provide the fairness to a wider range of applications.
Regarding claim 10, the combination of HOLENSTEIN, Fowler and Todd discloses the system according to claim 9, wherein the user application is in a user device, and is arranged to provide said information and statistic, a number of requests of the online game and a request button on a display of the user device (Todd, [0174], “A remote control widget may be implemented using HTML code, JavaScript, JSON, and the like to send control signals to the intended source input. The controls may be sent using one or more of the following methods: by the widget directly through the input port connected to the input source device, via an IP command over the communications network or by sending a request to a cloud based server or website which may initiate a web call to the intended input source” and [0175], “FIG. 18 shows an embodiment of the remote control widget. The television or display device 38 or other display comprises three video containers 602A 602B and 602C with content from different heterogeneous input sources 25A 25B and 25C respectively. Currently video container 602C is the primary video container and the remote control display widget 504C is displayed”).
Regarding claims 17 and18, please refer to the claim rejections of claims 9 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715